Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated, by and between counsel for the respective parties, subject to the approval of the court, that the facts and circumstances relating to the item of 10 per centum commission on invoices #134 and #135, reappraisement #130465-A, entry #4683, and invoices #148, #151, #152, #156 and #157 covered *547by reappraisement #130470-A, entry #6139, are in all material respects the same as the facts and circumstances relating to the item of 10 per centum commission specified in the invoices relating to glass tree ornaments, novelties and figures covered by reappraisements #113038-A, #113040-A and #113468-A of the F, W. Woolworth Co. and passed upon by the United States Court of Customs and Patent Appeals in United States v. S. S. Kresge Co. et al., 26 C. C. P. A. 349, 352, wherein the court held that “A purchasing commission, charged for the handling of merchandise, is not a proper part of dutiable value.”
It is further stipulated and agreed, that on the date of exportation of the merchandise covered by invoices #134 and #135 on entry #4683 and invoices #148, #151, #152, #156, and #157 on entry #5139, articles such and similar thereto were freely offered for sale and sold to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the appraised value, less 10 per centum buying commission as invoiced, and that there was no higher foreign value. As to all other items, the instant'appeals are abandoned.
It is further stipulated and agreed, that the record in United States v. S. S. Kresge Co. et al., 26 C. C. P. A. 349, 352, be incorporated herein and that the instant appeals to reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by invoices #134 and #135 on entry #4683, reappraisement 130465-A, and invoices #148, #151, #152, #156, and #157 on entry #5139, re-appraisement 130470-A, and that such values are the appraised values, less 10 per centum buying commission as invoiced.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.